Citation Nr: 1736949	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of a right wrist fracture.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of first degree burns of the face, neck, and right hand.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  
38 U.S.C.A. § 7107 (a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age).

The issue of service connection for residuals of a right wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1984 Board decision denied the claim of service connection for residuals of a fracture of the right wrist.

2.  The evidence received since the August 1984 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for residuals of a right wrist fracture.

3.  A May 1985 Board decision denied the claim of service connection for residuals of burns on the face, neck and right hand.

4.  No additional evidence has been received since the May 1985 Board decision to raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of first degree burns of the face, neck, and right hand.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for residuals of a right wrist fracture has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has not been received to reopen a claim of service connection for residuals of first degree burns of the face, neck, and right hand, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that all of the Veteran's service records were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005), citing Russo v. Brown, 9 Vet. App. 46 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Under the duty to assist, a VA medical examination or opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has been presented to reopen the claim for service connection for residuals of a right wrist fracture.  However, no new and material evidence has been presented to reopen the claim for residuals of first degree burns of the face, neck, and right hand.  Thus, VA has an obligation to provide the Veteran with a VA examination for the reopened claim, but not the unopened claim.

As there is an indication of the existence of additional evidence to substantiate the claim and the claim is remanded below for a VA examination, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.

II.  New and Material Evidence

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

B.  Legal Analysis

i.  Residuals of a Right Wrist Fracture

In the current claim on appeal, the Veteran seeks to reopen service connection for residuals of a right wrist fracture.  In an August 1984 Board decision, service connection for residuals of a right wrist fracture was denied.  The Board acknowledged that the Veteran's service treatment records were lost in the records center fire of 1973, but because there was no contemporaneous documentation of complaints or findings during service with regard to a fracture of the right wrist, service connection was denied.  The Veteran did not initiated a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (b), 20.1103.

Since the August 1984 Board decision, recent evidentiary submissions have included VA treatment records from Manchester VA Medical Center (VAMC) from August 2004 to August 2007 and Miami VAMC from September 2009 to August 2011.  The VA medical records show that the Veteran complained of pain and swelling in the upper right extremity.  The Veteran reported that he could not recall any kind of trauma except the right wrist fracture during service in the 1950s.  The Veteran would later be diagnosed with carpal tunnel syndrome in October 2009 and began to receive treatment.  A February 2010 electrodiagnostic study found the study abnormal; there was electrodiagnostic evidence of a sensorimotor neuropathy of the right medial nerve at the wrist and electrodiagnostic evidence of a sensory neuropathy of the right ulnar nerve at the elbow.  The Veteran has been treated with a splint for the right wrist and underwent a carpal tunnel release procedure in August 2011.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for residuals of a right wrist fracture has been received.  At the time of the August 1984 Board decision, there was no evidence in the record of a current diagnosis.  The recent medical evidence of the Veteran's wrist disability is new, not cumulative and redundant of evidence already of record, and is material, as it suggests a current diagnosis of a right wrist disability, the lack of evidence of which was the basis of the prior final decision.

The evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting a current right wrist disability diagnosis.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disability.  At the time of the August 1984 denial, the record lacked a current disorder.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the August 1984 decision is new and material to reopen service connection for residuals of a right wrist fracture, and to that extent, the application to reopen is granted.  38 C.F.R. § 3.156(a).

ii.  Legal Analysis - Residuals of First Degree Burns of the Face, Neck, and Right Hand

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for residuals of first degree burns of the face, neck, and right hand, the Board finds that no new and material evidence has been added to the record since the May 1985 Board decision.  There have been no treatment records addressing residuals of first degree burns of the face, neck, and right hand.  Therefore, the petition to reopen the previously denied claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, service connection for residuals of a right wrist fracture is reopened.

As no new and material evidence has been submitted, the claim for service connection for residuals of first degree burns of the face, neck, and right hand, is not reopened. 

REMAND

The Board finds that remand of the Veteran's claim for service connection for residuals of a right wrist fracture is warranted for additional development before the Board can render a final decision.

The Board further finds that a VA examination is needed as the Veteran has submitted sufficient evidence to suggest that there is a possible linkage between his currently diagnosed carpal tunnel syndrome and his military service, but such evidence is not sufficiently definite to provide the necessary degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional to determine the etiology of any right wrist disability found to be present during the appeal period.

The examiner must review the claims file to include this remand.  Any appropriate testing deemed necessary by the examiner should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disability incurred in or were otherwise related to military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


